DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to new and amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6, 8-11, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wacknov et al. (US 2006/0230772) and Peterson (US 4,936,289).
Regarding claim 6, Wacknov discloses a hot water recirculation system, comprising: a water heating source (HW, Figure 3E); a hot water pipe loop from the water heating source (Hot Water Distribution), supplying hot water from an output of the x, that is temperature at (401) minus the temperature at 402), a preset off threshold temperature difference value, (Figure 4,  @ tz  the temperature delta decreases) an input coupled to the flow sensor (381), sensing flow events, an input coupled (Figure 3E) to the first temperature sensor, sensing temperature of the pipe at the hot water  outlet pipe of the water heating source, an input coupled to the second temperature sensor, sensing temperature of the pipe at the point after the plurality of draw points, and a control output switching power on and off to the water pump; wherein, the controller upon sensing a flow event turns the pump on (530,531, Figure 5C); checks temperature difference between the first and the second temperature sensors for a preset z), if on,  if, during the temperature check period, the temperature difference becomes greater than the on threshold temperature difference value, turns on the pump, if not already on; and when the temperature difference decreases to less than the off threshold difference value, turns off the pump ([0098],[0108], tz), but does not disclose that the controller has a delay timer with a preset period which is utilized before activating the pump.
However, Peterson disclose a hot water recirculation system (Abstract) wherein the controller (34) upon sensing a flow even (via 33) delays the starting of the circulation pump (C9, L37-50). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include a pump starting delay circuit, as taught by Peterson, for the purpose of preventing short cycling of the pump.
Regarding claim 8, Wacknov (W), as modified, discloses the hot water recirculation system of claim 6 further comprising a mechanism coupled to the control circuitry enabling adjustment of the preset difference in temperature (W-[0052-0054]).  
Regarding claim 9, Wacknov (W), as modified, discloses the hot water recirculation system of claim 6 further comprising a manual input (W-[0022], this feature is well known in the art, even if not preferable) to the control circuitry enabled to switch power to the water pump, overriding the control circuitry.  
Regarding claim 10, Wacknov (W), as modified, discloses the hot water recirculation system of claim 6 wherein the control circuitry comprises one or more timing mechanisms (W-532) for improving reliability of operation.  
Regarding claim 11, Wacknov (W)discloses the hot water recirculation method, comprising: in a hot water recirculation system comprising a water heating source (HW, Figure 3E), a hot water pipe loop (Hot Water Distribution), from the water heating source, supplying hot water from an output of the water heating source to a plurality of draw points (V), and returning to an input of the water heating source, a cold water supply line (Cold Water Supply) to the water heating source, a water pump (P) in the hot water pipe loop at a position after the draw points and before the input of the water heating source, a flow sensor (381)  in the pipe loop, positioned in the pipe loop before any one of the draw points (V), to indicate instances of positive flow of water as flow events ([0088]), a flow event indicating a draw at one or more of the plurality of draw points, a first temperature sensor  (381- see comment at claim1) coupled to a hot water outlet pipe from the water heating source in the hot water pipe loop, sensing temperature of water egressing the water heating source, but before any one of the draw points, and a second temperature sensor (382)  coupled to a return pipe in the pipe loop at a point after the plurality of draw points; sensing a flow event by a controller (384)  , a preset on threshold temperature difference value (Figure 4, the difference between both sensor temperatures changes at tx), a preset off threshold temperature difference value (Figure 4,  @ tz  the temperature delta decreases), an input coupled to the flow sensor, sensing flow events, an input coupled to the first temperature sensor, sensing temperature of the pipe at the hot water outlet pipe of the water heating source, an input coupled to the second temperature sensor, sensing temperature of the pipe at the point after the plurality of draw points, and a control output switching power on and off to the water pump; turning the pump on by the controller (530,531, Figure 5C); checking temperature difference between the first and the second temperature sensors for a preset temperature check period (Figure 4, [0095-0096]); if, during the temperature check period, the temperature difference is less than and remains less than the on threshold temperature difference value, turning the pump off ([0098],[0108], tz), if on,; if, during the temperature check period, the temperature difference becomes greater than the on threshold temperature difference value, turning on the pump, if not already on; and when the temperature difference decreases to less than the off threshold temperature difference value, turning the pump off ([0098],[0108], tz), but does not disclose that the controller has a delay timer with a preset period which is utilized before activating the pump.
However, Peterson disclose a hot water recirculation system (Abstract) wherein the controller (34) upon sensing a flow even (via 33) delays the starting of the circulation pump (C9, L37-50). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include a pump starting delay circuit, as taught by Peterson, for the purpose of preventing short cycling of the pump.
Regarding claim 13, Wacknov (W), as modified, discloses the hot water recirculation method of claim 11 further comprising a step for adjusting the preset difference in temperature by a mechanism (W-105,[0052-0054] i.e. the processor can be reprogrammed to modify algorithms or constants.) coupled to the control circuitry.  
Regarding claim 14, Wacknov (W), as modified, discloses the hot water recirculation method of claim 11 further comprising overriding the control circuitry by a manual input (W-[0022], this feature is well known in the art, even if not preferable) to switch power to the water pump.  
Regarding claim 15, Wacknov (W), as modified, discloses the hot water recirculation method of claim 11 wherein the control circuitry comprises one or more timing mechanisms (W-532)  for improving reliability of operation.  
Regarding claim 19, Wacknov (W), as modified, discloses the hot water recirculation system of claim 6 further comprising a mechanism whereby sensitivity of the flow meter is adjusted (W-[0088], the computer can be easily modified to react to different rates of temperature changes indicative of different flow rates.).  
Regarding claim 20, Wacknov (W), as modified, discloses the hot water recirculation method of claim 11 further comprising a mechanism whereby sensitivity of the flow meter is adjusted (W-[0088]) .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746